Citation Nr: 1339667	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's bipolar disorder is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a bipolar disorder is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

The Veteran served on active duty in the Air Force from January 1964 to April 1965 (without foreign service).  He claims that he has a bipolar disorder that had its onset in service.  

With regard to the Veteran's service treatment records, a February 1965 sick bay treatment record reflects that the Veteran presented to sick bay complaining of a sore throat, and the clinician noted "he's to see mental hygiene in the A.M. - he is manic" (with the word "manic" underscored several times).  A February 1965 letter from a psychologist at the Wilford Halls USAF Hospital reflects the Veteran "was quite manic throughout the first three sessions," but ultimately, the psychologist diagnosed a sociopathic personality disturbance and recommended the Veteran for discharge from service.

Sworn statements dated March 24, 1965 from two superior officers reflect that the Veteran had adopted a superior attitude toward other airmen (Cpt. L.D.B.), and that he maintained that he was different from other people and should not have to conform to the military rules, regulations, and standards (MSgt. D.J.C.).  Five days later, on March 29 and 30, 1965, the Veteran's service personnel records reflect that he was determined to be AWOL.  Correctional custody was imposed under Article 15 for approximately two weeks, after which the Veteran was discharged from service on April 14, 1965.

Post-service, an October 1998 VA hospitalization discharge summary reflects that the Veteran had inpatient treatment for diagnosed bipolar disorder with psychotic features, and a personality disorder.  

A March 2000 VA psychological assessment records reflects that the psychologist noted the Veteran's "long history of bipolar disorder," and that the Veteran attributed his condition to the events in service leading up to his discharge, which he believed ruined his life.  A diagnosis of bipolar disorder, mixed type, was recorded.

Subsequent VA treatment records reflect several hospitalizations due to the Veteran's bipolar disorder (among other things).  Recent VA treatment records reflect that the Veteran has continued to be followed for diagnosed bipolar disorder at the VA medical center.  See, e.g., November 2009.

A June 2002 VA examination report reflects diagnosed bipolar disorder, but includes no etiological opinion.

A January 2011 VA examination report reflects that the examiner recorded diagnoses including bipolar I disorder, most recent episode manic, severe, and opined that there was a likelihood of greater than 50/50 (i.e., more likely than not) that the Veteran had a bipolar disorder in service (that was misdiagnosed as a personality disorder).  The examiner explained that the Veteran's behavior in service of maintaining that he was different from other people, and that he should not have to conform to the rules, would not be unexpected from an individual undergoing a severe manic episode who develops psychosis.  Furthermore, the examiner noted that the Veteran's subsequent medical history showed treatment for psychosis.  The examiner also noted that most people diagnosed with bipolar disorder are diagnosed between the ages of 15 and 24.  The examiner noted that there was a high probability that in service, the Veteran was experiencing a manic stage of a bipolar episode.

In light of the above evidence of record, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's currently diagnosed bipolar disorder had its onset in service or is otherwise related to his active service.  Although the Board acknowledges that the Veteran was diagnosed in service with a personality disorder rather than bipolar disorder, at the same time, the Board notes again that he was noted twice in service as "manic," and the January 2011 VA examiner opined that it is more likely than not that he should have been diagnosed with bipolar disorder in service.  Therefore, with a current diagnosis of bipolar disorder, and with the January 2011 VA examiner's opinion that the Veteran was more likely than not experiencing a manic episode due to bipolar disorder in service, the Board will resolve doubt in favor of the Veteran and find that his current bipolar disorder had its onset in service or is otherwise related to his active service and will grant the Veteran's claim.

The Board acknowledges that the Veteran has also asserted that his bipolar disorder was due to sexual trauma in service (during his time in the stockade), and that the August 2010 and January 2012 VA examiners opined that the Veteran's bipolar disorder was due to military sexual trauma.  In that regard, the Board notes that the most recent March 2012 Supplemental Statement of the case (SSOC) reflects that the RO denied the Veteran's claim on the basis that sexual trauma in service has not been established.  Regardless, as service connection is being granted by the Board herein for the reasons explained above, the Board notes that the question as to whether military sexual trauma has been established in this case and so forth is moot.

In summary, the weight of the evidence of record is at least in relative equipoise, and resolving doubt in favor of the Veteran, service connection for a bipolar disorder is warranted.  See 38 U.S.C.A. § 5107(b).
(CONTINUED NEXT PAGE)

ORDER

Entitlement to service connection for a bipolar disorder is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


